Case 3:18-cv-00017-NKM-JCH Document 255 Filed 04/01/21 Page 1 of 5 Pageid#: 3415




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                     Roanoke Division

  BRENNAN M. GILMORE,                  )
      Plaintiff,                       )              Civil Action No. 3:18-cv-00017
                                       )
  v.                                   )              ORDER
                                       )
  ALEXANDER (“ALEX”) E. JONES, et al., )              By:    Joel C. Hoppe
      Defendants.                      )                     United States Magistrate Judge
                                       )

         This matter is before the Court on Defendants Alexander Jones’s, InfoWars, LLC’s, and

  Free Speech Systems, LLC’s Motion for Extension of Time to Respond to Plaintiff’s Second Set

  of Discovery Requests. ECF No. 243. At oral argument on March 31, 2021, counsel for the

  Defendants Alexander Jones, InfoWars, LLC, and Free Speech Systems, LLC represented to the

  Court that those Defendants met their proposed response deadline of March 17, 2021.

  Accordingly, their Motion for Extension of Time, ECF No. 243, is GRANTED. Defendants

  Alexander Jones, InfoWars, LLC, and Free Speech Systems, LLC are further DIRECTED to

  supplement their discovery responses in accordance with the other deadlines in this Order.

         The parties also raised several other discovery issues. The Court has considered the

  parties’ arguments and hereby ORDERS:

  1.     As to Defendants Alexander Jones, InfoWars, LLC, Free Speech Systems, LLC, and
         LeeAnn McAdoo:

         a.     Plaintiff’s requests for internal planning documents relating to the August 15,

                2017 and August 21, 2017 videos – Defendants are DIRECTED to supplement

                their discovery responses to provide all documents responsive to these requests by

                Friday, April 9, 2021.




                                                 1
Case 3:18-cv-00017-NKM-JCH Document 255 Filed 04/01/21 Page 2 of 5 Pageid#: 3416




        b.    Defendants’ responses to Plaintiff’s interrogatories regarding fact-checking and

              source-checking – Defendants are DIRECTED to supplement their interrogatories

              regarding their pre-publication fact-checking and source-checking procedures.

              The Court previously directed Defendants to do so, see Mem. Op. 19–21, ECF

              No. 219, but Defendants’ responses remain overly vague and insufficient. In

              particular, Defendant Jones has failed to explain with any specificity the

              procedures he used to determine whether a source is credible. Defendants are

              hereby ORDERED to respond to these interrogatories with particularity by

              Friday, April 9, 2021.

        c.    Defendants’ responses to Plaintiff’s revenue generation requests – To the extent

              Defendants have documents responsive to Plaintiff’s revenue generation requests

              within their possession or control, they are DIRECTED to produce them by

              Friday, April 9, 2021. To the extent Plaintiff seeks documents in the possession or

              control of YouTube or other third-parties, to which the Defendants do not have

              access, Plaintiff may choose to seek those documents via third-party subpoena.

        d.    Search terms for discovery of documents that post-date March 13, 2018 – I

              previously granted Plaintiff’s motion to compel discovery of documents dated

              from March 13, 2018, through the present, finding that documents created after

              publication of the allegedly defamatory statements may be relevant to

              Defendants’ state of mind at the time of publication. See Mem. Op. 10–12, ECF

              No. 219. I directed the parties to meet and confer to establish agreed-upon search

              terms focused on the state of mind inquiry. Id. at 12. Plaintiff has provided

              Defendants with a list of proposed search terms, and Defendants have raised an



                                                2
Case 3:18-cv-00017-NKM-JCH Document 255 Filed 04/01/21 Page 3 of 5 Pageid#: 3417




               issue with only one term on Plaintiff’s list: “state.” Counsel for Plaintiff and

               Defendants are DIRECTED to meet and confer to determine what appropriate

               substitutes for the term “state” should be used to search Defendants’ files for

               responsive documents and complete the meet and confer process by April 2, 2021.

               Defendants are further ORDERED to produce all responsive documents for the

               search terms on Plaintiff’s proposed list (except for the term “state”) and for the

               agreed-upon substitutes for the term “state” by Friday, April 9, 2021.

  2.    As to Defendant Lee Stranahan:

        a.     Defendant Stranahan’s Citizen Journalism website postings – Plaintiff’s request

               for leave to file a motion for sanctions regarding Mr. Stranahan’s Citizen

               Journalism website postings is GRANTED.

        b.     Defendant Stranahan’s Periscope videos – Defendant Stranahan recently

               produced seventy-seven (77) videos that he had posted on Periscope. Plaintiff

               represented that the videos total approximately fourteen (14) hours of video and

               that Defendant Stranahan has not yet identified which videos, or which portions

               thereof, relate to Plaintiff. Defendant Stranahan represented that he is able to have

               the videos transcribed. Therefore, Defendant Stranahan is DIRECTED to either

               personally review the recordings and identify which portions thereof are

               responsive to Plaintiff’s discovery requests or to produce full transcriptions of the

               recordings to Plaintiff by Friday, April 9, 2021.

        c.     Plaintiff’s Second Set of Discovery Requests – Defendant Stranahan has not yet

               responded to Plaintiff’s second set of discovery requests, which Plaintiff served

               upon Defendant Stranahan on January 15, 2021. Defendant Stranahan is



                                                 3
Case 3:18-cv-00017-NKM-JCH Document 255 Filed 04/01/21 Page 4 of 5 Pageid#: 3418




               ORDERED to respond to Plaintiff’s second set of requests by Wednesday, April

               14, 2021. In granting this extension, the Court takes into account Stranahan’s

               medical conditions.

  3.    As to Defendants Alexander Jones, InfoWars, LLC, Free Speech Systems, LLC, LeeAnn

        McAdoo, and James Hoft:

        a.     Defendants’ responses to Plaintiff’s Second Set of Requests for Production

               regarding preconceived narratives – The parties are DIRECTED to submit

               briefing regarding Defendants’ responses to Plaintiff’s Second Set of Requests for

               Production. Plaintiff is DIRECTED to file a motion to compel within seven (7)

               days from the date of this Order, and Defendants will have seven (7) days from

               the filing of Plaintiff’s motion to respond thereto.

  4.    As to Defendant James Hoft:

        a.     Discovery search terms – The parties are DIRECTED to meet and confer

               regarding their dispute over whether and to what extent search terms established

               between Plaintiff and Defendant Hoft’s prior counsel, Aaron Walker, apply to

               Defendant Hoft’s production of documents. If the parties are unable to resolve

               this issue, Plaintiff is DIRECTED to file a motion to compel within seven (7)

               days from the date of this Order. Defendant Hoft will have seven (7) days from

               the filing of Plaintiff’s motion to respond thereto.

        b.     Interrogatory responses concerning Hoft’s past publications about “cover ups” –

               Plaintiff is DIRECTED to file a motion to compel within seven (7) days from the

               date of this Order. Defendant Hoft will have seven (7) days from the filing of

               Plaintiff’s motion to respond thereto.



                                                 4
Case 3:18-cv-00017-NKM-JCH Document 255 Filed 04/01/21 Page 5 of 5 Pageid#: 3419




  5.    As to Plaintiff’s request to extend the deadline for completion of discovery – The parties

        may submit briefing requesting an extension of the deadline for completion of discovery,

        and the Court will consider their request at that time. Any proposed schedule changes

        must not disturb the currently-schedule trial date.

        It is so ORDERED.

        The Clerk shall send certified copies of this Order to the parties.

                                                      ENTER: April 1, 2021



                                                      Joel C. Hoppe
                                                      United States Magistrate Judge




                                                  5
